Citation Nr: 1337240	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  11-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected right knee disability.

2.  Entitlement to service connection for a right hip disability, including as secondary to service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in June 2010, a statement of the case was issued in February 2011, and a substantive appeal was received in February 2011.  In April 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that his disabilities of the low back, right hip, and left knee were caused by or aggravated by his service-connected right knee disability.  The Board notes that a March 2010 VA examiner opined that the Veteran's low back condition is not related to his time in service nor is it secondary to his right knee condition.  The examiner also opined that the Veteran's right hip condition is not related to his time in service and is not secondary to a right knee condition.  The examiner further opined that the diagnosed left knee strain is not related to the Veteran's time in service as there was one isolated incident of pain with no sequelae, and had the left knee condition been secondary to the right knee disability it would need to be supported by a chronic limp, of which there is no documentation.  

However, the VA examiner also did not address whether the service-connected right knee disability aggravated the claimed disabilities of the low back, right hip, and/or left knee.  The Board must therefore view the examination as inadequate.  The Board notes that the Veteran's representative has also challenged the adequacy of the examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate examination of the low back, right hip, and left knee.  It is imperative that the claims file be made available to and be examined in connection with the examination.  All examination findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:  

     a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's low back disability is proximately due to his service-connected right knee disability?  

     b)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's low back disability has been aggravated by his service-connected right knee disability?

     c)  a)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's right hip disability is proximately due to his service-connected right knee disability?  

     d)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's right hip disability has been aggravated by his service-connected right knee disability?

    e)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's left knee disability is proximately due to his service-connected right knee disability?  

     f)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's left knee disability has been aggravated by his service-connected right knee disability?

Detailed reasons for the responses should be furnished, including reasons for agreeing or disagreeing with other medical opinions of record.  

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is fully responsive to the above-posed questions.

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


